DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 4-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	4
IV. Claim Rejections - 35 USC § 102	4
A. Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0157425 (“Catabay”).	5
B. Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,855,147 (“Dulkin”).	6
V. Claim Rejections - 35 USC § 103	9
A. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dulkin in view of US 2014/0220772 (“Lakshmanan”).	9
B. Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dulkin in view of Lakshmanan, as applied to claim 4 above, and further in view of US 2015/0299886 (“Doubina”).	11
VI. Allowable Subject Matter	14
VII. Pertinent Prior Art	14
Conclusion	15


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant's election with traverse of species group I in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground(s) that there would be overlap in the search of the three species groups.  This is not found persuasive because the feature distinguishing the species does not overlap, particularly as noted in the Requirement for Restriction/Election, because (1) the doped copper seed layer cannot simultaneously be formed by (a) depositing copper and then doping (species I and III) and (b) be deposited in doped form, i.e. the copper and dopant simultaneously deposited, and (2) the second copper layer cannot simultaneously be deposited by repetitive PVD (species I) and electrochemical plating (species III).  As such, the prior art, if found, that would be applicable to any one species group would not apply to the other two species groups.  Further in this regard, Applicant did not admit that the species are not patentably distinct (Requirement for Restriction/Election, p. 4), thereby suggesting that Applicant agrees that the species are not obvious variants, based on the evidence of record at the time of responding to the Requirement for Restriction/Election. 
The requirement is still deemed proper and is therefore made FINAL.

III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A. Claims 4-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 4 reads in pertinent part
… depositing a liner layer [430] on the treated barrier layer [421], the liner layer [430] comprising a metal nitride.
By contrast to that which is claimed, the Instant Specification nowhere states that the liner layer 430 can be a metal nitride.  By contrast, the Instant Specification states only that it can be a metal, and gives only one example, specifically cobalt (Co) (Instant Specification: ¶¶ 62-63).  As such, the Instant Application fails to provide written descriptive support for making the liner layer 430 a metal nitride.  
Claims 5-7 are rejected for including the same unsupported feature by depending from claim 4.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0157425 (“Catabay”).
With regard to claim 1, Catabay discloses, generally in Figs. 8A-8F
1. (Original) A method for depositing a plurality of layers, comprising: 
[1] depositing a first copper seed layer 210 over a device structure [¶ 44; Fig. 8B], 
[2a] the device structure comprising 
[2b] a layer 180 [¶ 43] disposed over a substrate [¶ 43: “FIG. 8A depicts a substrate surface having a plug 170 of conducting material.”], 
[2c] the layer 180 having a surface and a plurality of feature definitions 171 [¶ 43], 
[2d] each of the feature definitions 171 having a plurality of side walls and a bottom, 
[3] wherein the first copper seed layer 210 is deposited such that the first copper seed 210 layer is disposed over the surface, the plurality of side walls and the bottom [Fig. 8B]; 
[4] doping the first copper seed layer 210 with a dopant [e.g. Ta or V] to create a doped copper seed layer 210 having one or more seed layer portions [¶ 45; Fig. 8C]; and 
[5] etching back the doped copper seed layer 210 such that at least one of the one or more seed layer portions is removed [¶ 48; Fig. 8F].  
With regard to features [2c] and [2d] of claim 1, while Catabay does not show more than one opening, Catabay indicates that there are a plurality of openings.  In this regard, Fig. 9 shows a flowchart of the process shown in Figs. 8A-8F.  With regard to the openings, Catabay states, 
The method embodiment of FIG. 9 can be used to construct copper interconnects having a robust copper barrier layer with improved resistance to copper diffusion. The method includes the steps of providing a wafer having formed thereon openings in insulating material so that inlaid copper conducting structures can be formed therein (Step 901). Such structures can be formed using methods and materials known by one of ordinary skill in the art. One such structure is depicted hereinabove. A copper seed layer is formed over the insulating materials and openings thereon (Step 903). The copper seed layer is implanted with a barrier material (Step 905).  
(Catabay: ¶ 51; emphasis added)
With regard to claim 2, Catabay further discloses,
2. (Original) The method of claim 1, wherein the dopant comprises tantalum (Ta), vanadium (V), niobium (Nb), or combinations thereof [¶ 45].  

B. Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,855,147 (“Dulkin”).
With regard to claim 1, Dulkin discloses,
1. (Original) A method for depositing a plurality of layers, comprising: 
[1] depositing a first copper seed layer [i.e. the “adhesion layer [302] residing at the interface of layers 123[301] and 125[303]” (col. 7, lines 51-54); i.e. “adhesion layer 302” composed of Ta-doped Cu at interface of Ta liner 301 and second Cu seed layer 303, as shown in Fig. 3 (col. 9, line 53 to col. 11, line 7)] over a device structure, 
[2a] the device structure comprising 
[2b] a layer 111/113/115 disposed over a substrate [i.e. semiconductor substrate” col. 2, lines 29-31, not shown; col. 21, lines 50-52], 
[2c] the layer 111/113/115 having a surface and a plurality of feature definitions 119/121 [col. 7, lines 12-22; also “recessed features” col. 21, lines 50-52], 
[2d] each of the feature definitions 119/121 having a plurality of side walls and a bottom [as shown in Fig. 1E], 
[3] wherein the first copper seed layer [i.e. the “adhesion layer [302] residing at the interface of layers 123[301] and 125[303]”] is deposited such that the first copper seed layer is disposed over the surface, the plurality of side walls and the bottom [of recesses 119/121, as shown in Fig. 1G]; 
[4] doping the first copper seed layer [Cu sublayers of nanolaminate; Fig. 14] with a dopant [i.e. Ta sublayers of nanolaminate] to create a doped copper seed layer having one or more seed layer portions [see discussion below]; and 
[5] etching back the doped copper seed layer such that at least one of the one or more seed layer portions is removed [i.e. the portion on the top surface of the device structure, as shown in Fig. 1H; col. 8, lines 10-15].  
One of the ways in which the Ta-doped Cu “adhesion layer 302”, i.e. the claimed “doped first seed layer” can be made is shown in the flow chart in Fig. 14.  In this regard Dulkin states,
The process starts by depositing a tantalum-containing diffusion barrier layer on a substrate having recessed features in an operation 1401.  In one implementation the diffusion barrier material is deposited using ALD. Next, in an operation 1403 a nanolaminate having tantalum-rich and copper-rich sublayers is deposited.  In general, the sublayers may be deposited by a number of available methods including PVD, ALD, CVD and PDL. Preferably, at least one of the sublayers, and, in some embodiments all of the sublayers in a nanolaminate are deposited using ALD, because it can provide very thin conformal coverage in a controlled fashion, one atomic monolayer at a time. In one particular embodiment, all copper-rich sublayers are deposited using ALD, while all tantalum-rich sublayers are deposited using PVD. Each sublayer in a nanolaminate is typically very thin, preferably between about 2-6 Å (around one atomic monolayer). In one embodiment sublayers having alternating compositions (tantalum-rich sublayers alternating with copper-rich sublayers) are stacked on top of each other such that adjacent sublayers are interwoven. In this approach, tantalum-containing material and copper are mixed within the nanolaminate, such that copper atoms are physically trapped.  The top layer of a nanolaminate on which the copper seed layer is deposited is typically a copper-rich layer which provides copper adhesion sites for the subsequently deposited copper seed layer.  The sublayer adjacent to the tantalum-containing diffusion barrier is typically tantalum-rich. The total thickness of formed nanolaminate is typically less than about 20 Å, e.g., about 5-15 Å.  After the nanolaminate has been formed, a copper seed layer is deposited on top of the nanolaminate in an operation 1405.  While in general any suitable method can be used to deposit the copper seed layer, in one implementation the copper seed layer is deposited using ALD.
In one implementation all of the operations 1401-1405 are performed in one ALD process chamber. An example interface obtained by the process shown in FIG. 14 can have the following structure: Ta(10 Å)/Ta(2 Å); Cu(2 Å); Ta(2 Å); Cu(2 Å)/Cu(10 Å).  The structure is shown in the diffusion barrier/adhesion layer/seed layer format. The adhesion layer includes interwoven intermixed alternating copper and tantalum layers having a total thickness of 8 Å.  Note, that TaNx, can be used together with Ta or instead of Ta in these structures.
(Dulkin: col. 21, line 52 to col. 22, lines 25; emphasis added)
As such the first copper seed layer may be formed by first depositing the 2-Å Cu layer and then doped by PVD depositing the 2-Å Ta layer, which is the same process used in the Instant Application to dope the first Cu seed layer:
[0069] According to some embodiments, doping the first copper seed layer 440 includes using PVD using a target including Ta and using a Ta coil, and the doping is performed for about 2 seconds at a temperature of about room temperature to about 325° C.
(Instant Specification; ¶ 69; emphasis added)
This is all of the features of claim 1.
With regard to claims 2 and 3, Dulkin further discloses,
2. (Original) The method of claim 1, wherein the dopant comprises tantalum (Ta), vanadium (V), niobium (Nb), or combinations thereof.  
The dopant is tantalum, as shown in Fig. 3 (col. 9, line 53 to col. 11, line 7).
3. (Original) The method of claim 2, wherein the doping the first copper seed layer is performed using physical vapor deposition of a target comprising Ta, V, Nb, or combinations thereof.  
Dulkin teaches that a variety of methods can be used to deposit each of the Cu and Ta layers in the nanolaminate making up the doped Cu seed layer including, e.g. PVD for both Cu and Ta layers, or ALD of the Cu layers and PVD for the Ta layers (paragraph bridging cols. 21-22), said PVD requiring a Ta target (col. 13, lines 21-27; Fig. 7B). 

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dulkin in view of US 2014/0220772 (“Lakshmanan”).
Claim 4 reads,
4. (Original) The method of claim 1, further comprising: 
[1] depositing a barrier layer on the device structure such that the barrier layer is disposed over the surface, the plurality of side walls and the bottom, the barrier layer comprising a metal; 
[2] treating the barrier layer to create a treated barrier layer; and 
[3] depositing a liner layer on the treated barrier layer, the liner layer comprising a metal nitride.  
The prior art of Dulkin, as explained above, discloses each of the features of claim 1. 
With regard to claim 4, Dulkin further discloses,
4. (Original) The method of claim 1, further comprising: 
[1] depositing a barrier layer [123 in Fig. 1F; e.g. TaN, as explained at col. 11, lines 12-31 and col. 21, lines 16-25] on the device structure 111/113/115 such that the barrier layer 123 is disposed over the surface, the plurality of side walls and the bottom [of the recesses 119/121], the barrier layer 123 comprising a metal ; 
[2] … [not taught] … 
[3] depositing a liner layer [e.g. the 2-Å Ta layer] on the … barrier layer, the liner layer comprising a metal 
Bearing in mind the rejection under 35 USC 112(a) for lack of written descriptive support of the liner layer being a metal nitride, for the purposes of this rejection, it will be presumed that the liner is a metal as consistent with the Instant Application (supra).  Nonetheless, it is noted that Dulkin further teaches that the barrier layer can be Ta and the dopant of the first Cu seed layer can be TaN, thereby making the claimed “liner” also TaN (Dulkin: paragraph bridging cols. 10-11).

With regard to feature [1] of claim 4, Dulkin states that the barrier layer can be merely TaN or and by a layer of TaN on which a layer of Ta is deposited.  In addition and as noted above, Dulkin states that TaN may be used in addition to Ta:
In one implementation all of the operations 1401-1405 are performed in one ALD process chamber.  An example interface obtained by the process shown in FIG. 14 can have the following structure: Ta(10 Å)/Ta(2 Å); Cu(2 Å); Ta(2 Å); Cu(2 Å)/Cu(10 Å).  The structure is shown in the diffusion barrier/adhesion layer/seed layer format.  The adhesion layer includes interwoven intermixed alternating copper and tantalum layers having a total thickness of 8 Å.  Note, that TaNx, can be used together with Ta or instead of Ta in these structures.
(Dulkin: col. 22, lines 16-25; emphasis added)
This is all of the features of claim 4 disclosed in Dulkin.

With regard to feature [2] of claim 4, Dulkin does not disclose,
[2] treating the barrier layer to create a treated barrier layer; and
Lakshmanan, like Dulkin, teaches a method of making Cu-filled recesses in a dielectric 110 for metallization or interconnect, wherein the recesses include a metal nitride barrier layer 130, e.g. TaN (Lakshmanan: ¶¶ 44-46).  The metal nitride barrier layer is treated by doping with metals, e.g. Ta or V or Co or Cu or doping plus plasma exposure, in order to form a doped metal nitride barrier layer 130 (Lakshmanan: ¶ 45).  The benefit of the dopant is that it reacts with oxygen diffusing from the dielectric layer 110, thereby preventing said oxygen from reacting with the Cu seed or the Cu fill (Lakshmanan: ¶ 51).  The benefit of the plasma treatment is to increase the density of the barrier layer (Lakshmanan: ¶ 30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to treat the TaN barrier layer of Dulkin by (1) doping with e.g. Ta, or (2) doping and then plasma densifying, in order to gain the benefits of each of the doping and plasma densifying (Lakshmanan: ¶¶ 30, 51, supra).
This is all of the features of claim 4.

B. Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dulkin in view of Lakshmanan, as applied to claim 4 above, and further in view of US 2015/0299886 (“Doubina”).
Claim 5 reads,
5. (Original) The method of claim 4, further comprising: 73014492Application No.: 17/036,038Docket No.: 44017380US02 
[1] depositing a second copper layer having one or more copper layer portions over the doped copper seed layer; 
[2] etching back the second copper layer such that at least one of the one or more copper layer portions is removed; and 
[3] reflowing the doped copper seed layer and the second copper layer to create a combined copper layer.  
The prior art of Dulkin in view of Lakshmanan, as explained above, teaches each of the features of claim 4. 
With regard to claim 5, Dulkin further discloses,
5. (Original) The method of claim 4, further comprising: 73014492Application No.: 17/036,038Docket No.: 44017380US02 
[1] depositing a second copper layer 125 [col. 7, lines 51-52, e.g. 10 Å Cu; col. 22, lines 16-25 (quoted above)] having one or more copper layer portions over the doped copper seed layer [as shown in Fig. 1G]; 
[2] etching back the second copper layer 125 such that at least one of the one or more copper layer portions is removed [i.e. the portion on the top surface of the device structure, as shown in Fig. 1H; col. 8, lines 10-15]; and 
[3] … [not taught].

With regard to feature [3] of claim 5, Dulkin does not teach,
[3] reflowing the doped copper seed layer and the second copper layer to create a combined copper layer.  
Doubina, like Dulkin, teaches a method of making Cu-filled recesses 121 in a dielectric 103/105/107 for metallization or interconnect, including a barrier layer 119 that may be TaN (Doubina: ¶¶ 39-41).  Also like Dulkin, Doubina deposits a liner layer (i.e. a “semi-noble metal layer”) and a Cu seed layer deposited by, e.g., PVD, on the barrier layer 119, (Doubina: Fig. 2, steps 210 and 215; ¶ 42).  In addition, Doubina teaches that the Cu seed layer is reflowed, by remote plasma or annealing, before the Cu fill is formed, in order to reduce roughness, reduce sheet resistance, and provide a more uniformly thick seed layer (Doubina: ¶¶ 9, 60, 122, 136, 182; Fig. 16).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reflow the first and second Cu seed layers in Dulkin, in order to reduce roughness, reduce sheet resistance, and provide a more uniformly thick seed layer, as taught by Doubina (Doubina: ¶¶ 122, 182; Fig. 16).  
Because an annealing process may be used to cause the reflow, it is held, absent evidence to the contrary that the temperature is sufficient and the reflowing of the seed layer material layers, is inherently sufficient to “create a combined copper layer”.  Evidence is that the Instant Application teaches and claims that reflowing of a Ta-doped Cu seed layer/undoped Cu seed layer stack results in the claimed consolidation into a single copper layer.  As such, the burden of proof is shifted to Applicant to prove the contrary, i.e. that the reflow of seed layer stack (doped Cu seed layer 302/undoped Cu seed layer 303 [Dulkin Fig. 3]) in Dulkin does not result in the creation of a combined copper layer.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 5.

Claim 6 reads
6. (Original) The method of claim 5, wherein the second copper layer has a thickness profile comprising: 
[1] a side wall thickness disposed adjacent to one of the plurality of side walls; 
[2] a field thickness disposed over the surface; and 
[3] a bottom thickness disposed at the bottom of one of the plurality of feature definitions, 
[4] wherein the side wall thickness is approximately equal to the field thickness, and the bottom thickness is greater than the side wall thickness.  
As above, because the first and second Cu seed layers in Dulkin may be formed by PVD, just as in the Instant Application, and are reflowed just like in the Instant Application, it is held, absent evidence to the contrary, that the reflowing process will inherently result in the configuration of the seed layer as claimed in claim 6.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claims 5 and 6



VI. Allowable Subject Matter
Contingent upon overcoming the rejection under 35 USC 112(a), claim 7 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 reads,
7. (Original) The method of claim 5, wherein 
[1] the treating the barrier layer, the doping the first copper seed layer, and the etching back the doped copper seed layer are performed in a first processing chamber, and 
[2] the depositing a first copper seed layer, the depositing a second copper layer, the etching back the second copper layer and the reflowing the doped copper seed layer and the second copper layer are performed in a second processing chamber.
The prior art does not reasonably teach or suggest --in the context of the claims-- the specific sets of the claimed processes are performed in first and second different chambers, as claimed.  

VII. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited for teaching all of the features of claim 1:
(1) US 2004/0188850 (“Lee”): Figs. 1C and 1D and ¶¶ 21-24
(2) US 6,268,291 (“Andricacos”): abstract



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814